

Execution Version




FIRST AMENDMENT TO
CREDIT AGREEMENT
This FIRST AMENDMENT to the Credit Agreement referred to below is entered into
as of October 10, 2017 (this “First Amendment”) by and among VERSUM MATERIALS,
INC., a Delaware corporation (the “Borrower”), the SUBSIDIARY GUARANTORS party
hereto, the LENDERS party hereto and CITIBANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) and as collateral agent (in such
capacity, the “Collateral Agent”), and is made with reference to the Credit
Agreement (as defined below). Each of Citigroup Global Markets Inc., Deutsche
Bank Securities Inc. (“DBSI”), HSBC Securities (USA) Inc. (“HSBC”), Mizuho Bank,
Ltd. (“Mizuho”), The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“MUFG”) and Wells Fargo
Securities, LLC (“Wells Fargo”, together with Citi, DBSI, HSBC, Mizuho and MUFG,
and any of their respective affiliates, the “Arrangers”) is acting as a joint
lead arranger and a joint bookrunner in connection with this First Amendment.
Capitalized terms not otherwise defined in this First Amendment have the same
meanings as specified in the Credit Agreement (as defined below), as amended by
this First Amendment.
RECITALS
WHEREAS, the Borrower, the several Lenders from time to time party thereto and
the Administrative Agent, have entered into that certain Credit Agreement, dated
as of September 30, 2016 (together with all exhibits and schedules attached
thereto, as amended, restated, amended and restated, supplemented or otherwise
modified prior to the date hereof, the “Credit Agreement”);
WHEREAS, the Borrower has requested pursuant to Section 10.01 of the Credit
Agreement that the Required Lenders consent to (i) reduce the Applicable Rate
for the Initial Term Loans on the terms and subject to the conditions set forth
in this First Amendment and in the Credit Agreement and (ii) make certain other
changes to the Loan Documents as more fully set forth herein;
WHEREAS, each Term Lender under the Credit Agreement immediately prior to the
First Amendment Effective Date (as defined below) (collectively, the “Existing
Term Lenders”) that executes and delivers a consent to this First Amendment in
the form of the “Term Lender Consent” attached hereto as Annex I (a “Term Lender
Consent”) and selects Option A thereunder (the “Continuing Term Lenders”)
thereby agrees to the terms and conditions of this First Amendment;
WHEREAS, each Existing Term Lender that executes and delivers a Term Lender
Consent and selects Option B thereunder (the “Non-Continuing Term Lenders” and,
together with the Continuing Term Lenders, the “Consenting Term Lenders”)
thereby agrees to the terms and conditions of this First Amendment and agrees
that it shall execute, or shall be deemed to have executed, a counterpart of the
Master Assignment and Assumption Agreement substantially in the form attached
hereto as Annex II (a “Master Assignment”) and shall in accordance therewith
sell all of its existing Initial Term Loans as specified in the applicable
Master Assignment and as further set forth in this First Amendment;
WHEREAS, each Existing Term Lender that fails to execute and return a Term
Lender Consent by 12:00 p.m. (New York City time), on October 5, 2017 (the
“Consent Deadline”) (each, a “Non-Consenting Term Lender”) shall, in accordance
with Section 3.06 of the Credit Agreement, assign and delegate, without recourse
(in accordance with Section 10.07 of the Credit Agreement), all of its rights
and Obligations under the Credit Agreement and the related Loan Documents in
respect of its existing Initial Term Loans to the Replacement Lender, which
shall assume such obligations as specified in the Master Assignment, as further
set forth in this First Amendment;







--------------------------------------------------------------------------------





WHEREAS, each Loan Party party hereto (collectively, the “Reaffirming Parties”,
and each, a “Reaffirming Party”) expects to realize substantial direct and
indirect benefits as a result of this First Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Collateral Documents, and the
other Loan Documents to which it is a party; and
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
SECTION 1.Amendments to Credit Agreement. The Credit Agreement is, effective as
of the First Amendment Effective Date, and subject to the satisfaction of the
conditions precedent set forth in Section 3 below, hereby amended as follows:


(a)Definitions. Section 1.01 of the Credit Agreement is hereby amended by adding
the following new definitions thereto in proper alphabetical order:


“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of October 10, 2017 among the Borrower, the Subsidiary Guarantors party
thereto, the Administrative Agent, the Collateral Agent and the Lenders party
thereto.
“First Amendment Effective Date” shall have the meaning assigned to such term in
the First Amendment.
(b)Adjusted Eurocurrency Rate. The definition of “Adjusted Eurocurrency Rate” in
Section 1.01 of the Credit Agreement is hereby amended by amending and restating
the last sentence thereof in its entirety as follows:


Notwithstanding the foregoing, with respect to any determination of the Adjusted
Eurocurrency Rate (i) with respect to Term Loans, the Adjusted Eurocurrency Rate
shall not be less than 0% per annum, and (ii) in the event that any reference
rate referred to in clause (i) of the previous sentence is less than 0%, such
reference rate shall be deemed to be 0%.
(c)Applicable Rate. The definition of “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating clause (a)(i) of
such definition in its entirety as follows:


(a)(i) with respect to Term Loans, (A) at any time prior to the First Amendment
Effective Date, (1) for Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate
plus 2.50% and (2) for Base Rate Loans, the Base Rate plus 1.50% and (B) from
and after the First Amendment Effective Date, (1) for Eurocurrency Rate Loans,
the Adjusted Eurocurrency Rate plus 2.00% and (2) for Base Rate Loans, the Base
Rate plus 1.00%; provided that if the Total Leverage Ratio for the most recently
ended Test Period for which financial statements are internally available is
less than or equal to 2.00:1.00 the Applicable Rate shall be, (1) for
Eurocurrency Rate Loans, the Adjusted Eurocurrency Rate plus 1.75% and (2) for
Base Rate Loans, the Base Rate plus 0.75%; provided, however, that clause (a) of
the definition of Total Leverage Ratio in connection herewith shall be
calculated without any netting of Cash on Hand,


2
    

--------------------------------------------------------------------------------





(d)    Base Rate. The definition of “Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1% and (iii) the sum of (a) the Adjusted
Eurocurrency Rate that would be payable on such day for a Eurocurrency Rate Loan
with a one-month interest period plus (b) 1.00%. Any change in the Base Rate due
to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.
(e)    Excess Cash Flow. Clause (b)(viii) of the definition of “Excess Cash
Flow” in Section 1.01 of the Credit Agreement is hereby amended and restated in
its entirety as follows:


(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06 except to the extent that such Restricted Payments were financed
with the proceeds of an incurrence or issuance of long-term Indebtedness (other
than revolving loans) of the Borrower or its Restricted Subsidiaries;
(f)    Prepayment Percentage.


(i)The applicable percentages based on the First Lien Leverage Ratio set forth
in definition of “Prepayment Percentage” in Section 1.01 of the Credit Agreement
are hereby amended and restated in its entirety as follows:
Level
Excess Cash Flow
Level I
≥ 2.00:1.00
50%
Level II
< 2.00:1.00 but ≥ 1.50:1.00
25%
Level III
< 1.50:1.00
0%



(ii)The definition of “Prepayment Percentage” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following provisos to the last
paragraph of the definition thereof:


; provided further that, First Lien Leverage Ratio for this definition shall be
calculated after giving effect to any prepayments of Term Loans made pursuant to
Section 2.05(a) or, to the extent to the Revolving Commitments are permanently
reduced in corresponding amount pursuant to Section 2.06, the prepayment of
Revolving Loans made pursuant to Section 2.05(a) after the fiscal year-end
covered by the relevant financial statements but prior to the time of such
prepayment pursuant to Section 2.05(b)(i); provided, however, for the avoidance
of doubt, that any payments made after fiscal year-end which reduces prepayments
made pursuant to Section 2.05(b)(i) shall not be included in any calculations of
the First Lien Leverage Ratio with respect to this definition in any subsequent
Test Period.


3
    

--------------------------------------------------------------------------------





(g)    Term Loan. The definition of “Term Loan” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following sentence to the last
sentence of the definition thereof:


The aggregate principal amount of Term Loans outstanding on the First Amendment
Effective Date is $569,250,000.03.
(h)    Excess Cash Flow. Section 2.05(b)(i) of the Credit Agreement is hereby
amended and restated in its entirety as follows:


Within five (5) Business Days after financial statements are required to have
been delivered pursuant to Section 6.01(a) and the related Compliance
Certificate is required to have been delivered pursuant to Section 6.02(b),
commencing with the fiscal year ended September 30, 2017, the Borrower shall, if
and to the extent Excess Cash Flow for such period exceeds $5,000,000, cause to
be prepaid an aggregate principal amount of Term Loans, in accordance with
Section 2.05(b)(vi), in an amount (the “ECF Prepayment Amount”) equal to (A) the
Prepayment Percentage of Excess Cash Flow, if any, for the fiscal year covered
by such financial statements minus (B) the sum of (1) the amount of any
voluntary prepayments of Term Loans made pursuant to Section 2.05(a) during such
fiscal year or after fiscal year-end but prior to the time of such prepayment
pursuant to this Section 2.05(b)(i) (other than prepayments of Term Loans
financed by incurring other long-term Indebtedness (other than revolving
loans)), in the case of prepayments pursuant to Section 2.05(a)(iv), with credit
given for the actual amount of cash payment, and (2) solely to the extent the
amount of the Revolving Commitments are permanently reduced pursuant to Section
2.06 in connection therewith (and solely to the extent of the amount of such
reduction), the amount of any voluntary prepayments of Revolving Loans made
pursuant to Section 2.05(a) during such fiscal year or after fiscal year-end but
prior to the time of such prepayment pursuant to this Section 2.05(b)(i);
provided that any payments made after fiscal year-end which reduce the
prepayment pursuant to this Section 2.05(b)(i) shall not reduce any required
prepayments pursuant to this Section 2.05(b)(i) in any subsequent fiscal year;
provided, however, that a ratable portion of the ECF Prepayment Amount may be
applied to prepay or offer to purchase any senior secured notes or loans that
are permitted to be (x) incurred hereunder on such terms and (y) secured by the
Collateral on a pari passu basis with the Facilities if required under the terms
of the documentation governing such notes or loans (determined on the basis of
the aggregate outstanding principal amount of the Term Loans and such notes and
loans outstanding at such time); provided, further, that to the extent the
holders of such notes or loans decline to have such Indebtedness prepaid or
purchased, the declined amount shall promptly (and in any event within 10
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.
(i)    Term Loan Prepayment Fee. Section 2.09(d) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


In the event that all or any portion of the Term Loans are (i) repaid, prepaid,
refinanced or replaced or (ii) repriced or effectively refinanced through any
waiver, consent or amendment (in the case of clause (i) and clause (ii), in
connection with (x) any waiver, consent or amendment to the Term Loans the
primary purpose of which is the lowering of the Weighted Average Yield of the
Term Loans or (y) the incurrence of any term loan debt financing the primary
purpose of which is the lowering of the Weighted Average Yield of the Term Loans
(or portion thereof) so repaid, prepaid, refinanced, replaced or repriced, in
each case, other than in connection with a Change of Control or a Transformative
Acquisition (a “Repricing Transaction”)) occurring


4
    

--------------------------------------------------------------------------------





on or prior to the date that is six months following the First Amendment
Effective Date, such repayment, prepayment, refinancing, replacement or
repricing (in any such case, in connection with a Repricing Transaction) will be
made at 101.0% of the principal amount so repaid, prepaid, refinanced, replaced
or repriced. If all or any portion of the Term Loans held by any Lender is
repaid, prepaid, refinanced or replaced pursuant to Section 3.06 as a result of
such Lender not agreeing or otherwise consenting to any waiver, consent or
amendment referred to in clause (ii) above in connection with a Repricing
Transaction on or prior to the date that is six months following the First
Amendment Date, such repayment, prepayment, refinancing or replacement will be
made at 101.0% of the principal amount so repaid, prepaid, refinanced or
replaced.
SECTION 2.    Continuation of Existing Term Loans; Non-Consenting Term Lenders;
Other Terms and Agreements.


(a)Consenting Term Lenders.


(i)Each Existing Term Lender selecting Option A on the Term Lender Consent
hereby (i) consents and agrees to this First Amendment, and (iii) agrees to
waive any payments pursuant to Section 3.04 of the Credit Agreement arising from
the conversion or prepayment of its Existing Term Loan.


(ii)Each Existing Term Lender selecting Option B on the Term Lender Consent
hereby (i) consents and agrees to this First Amendment, (ii) sells the entire
aggregate principal amount of its existing Initial Term Loans to the Replacement
Lender (or any affiliate thereof, as applicable) on the First Amendment
Effective Date, (iii) as of the Effective Date (to be defined in the applicable
Assignment and Assumption, which Effective Date shall not occur before the First
Amendment Effective Date and shall be no later than 30 days after the First
Amendment Effective Date), purchase via an assignment described in Section 2(c)
of this First Amendment, in an aggregate principal amount equal to the entire
aggregate principal amount of existing Initial Term Loans so sold to the
Replacement Lender (or any affiliate thereof, as applicable) and (iv) agrees to
waive any payments pursuant to Section 3.04 of the Credit Agreement arising from
the prepayment of its Existing Term Loan. Each Existing Term Lender selecting
Option B on the Term Lender Consent shall be deemed to have executed a
counterpart to the Master Assignment to give effect, solely upon the consent and
acceptance by the Replacement Lender, to the assignment described in the
immediately preceding sentence.


(b)Non-Consenting Term Lenders. The Borrower requests pursuant to Section 3.06
of the Credit Agreement that each Non-Consenting Term Lender (i) assign and
delegate, without recourse (in accordance with Section 10.07 of the Credit
Agreement), all of its rights and Obligations under the Credit Agreement and the
related Loan Documents in respect of its existing Initial Term Loans to the
Replacement Lender and (ii) deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent. The Administrative Agent and/or
Replacement Lender may execute and deliver such documentation as may be required
to give effect to an assignment in accordance with Section 10.07 on behalf of
any Lender being replaced pursuant to Section 3.06 of the Credit Agreement and
under Section 5 of this First Amendment.


(c)Replacement Lender. The Borrower has given notice to each Non-Consenting Term
Lender that, upon receipt of consents to this First Amendment from the Existing
Term Lenders constituting the Required Lenders, such Non-Consenting Term Lender
shall, pursuant to Section 3.06 of the Credit Agreement, execute or be deemed to
have executed a counterpart of an Assignment and Assumption and shall in
accordance therewith sell its existing Initial Terms Loans as specified in the
applicable Assignment and Assumption or any other similar document. Pursuant to
the applicable Assignment and Assumption or other similar document, each Non-


5
    

--------------------------------------------------------------------------------





Consenting Term Lender has sold and assigned the principal amount of its
existing Initial Term Loans to Citibank, N.A., as assignee (in such capacity the
“Replacement Lender”) under such document, solely upon the consent and
acceptance by the Replacement Lender. The Replacement Lender has executed and
delivered a signature page to this First Amendment on or prior to the First
Amendment Effective Date as an Existing Term Lender.


SECTION 3.    Conditions of Effectiveness. The effectiveness of this First
Amendment (including the amendments contained in Section 1 and agreements
contained in Section 2) are subject to the satisfaction (or written waiver) of
the following conditions (the date of satisfaction of such conditions being
referred to herein as the “First Amendment Effective Date”):


(a)    The Administrative Agent shall have received duly executed and delivered
counterparts of this First Amendment that, when taken together, bear the
signatures of the Borrower, the Required Lenders, all Term Lenders (after giving
effect to the replacement of any Non-Consenting Term Lenders by the Replacement
Lender) and all Subsidiary Guarantors;


(b)    The Administrative Agent shall have received a customary written opinion
(with respect to the Borrower only) (addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated the First Amendment Effective Date)
of Skadden, Arps, Slate, Meagher & Flom LLP, special California, Delaware and
New York counsel for the Borrower. The Borrower hereby requests such counsel to
deliver such opinions;


(c)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in paragraphs
(f) and (g) of this Section 3;


(d)    The Administrative Agent shall have received a certificate dated as of
the First Amendment Effective Date of the secretary or an assistant secretary or
director (or such other officer reasonably acceptable to the Administrative
Agent) of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent, certifying (i) that either (A) attached thereto is a true
and complete and up to date copy of the Organizational Documents for such
Person, certified as of a recent date by the appropriate Governmental Authority
of its jurisdiction of organization (where applicable), and that the same has
not been amended since the date of such certification or (B) the Organizational
Documents of such Person delivered on the Closing Date to the Administrative
Agent have not been amended and are in full force and effect, (ii) that attached
thereto is a true and complete copy of resolutions or other action adopted by
the board of directors (or other governing body) or bodies of such Person
authorizing and approving the execution, delivery and performance of this First
Amendment and any related Loan Documents to which it is a party, which are in
full force and effect without amendment or supersession as of the date of the
certificate, and (iii) either (A) as to the incumbency and genuineness of the
signatures of each Responsible Officer of such Person executing this First
Amendment or any of such other Loan Documents or (B) that each of the Persons
identified to the Administrative Agent on the Closing Date as a duly elected and
qualified officer of the Borrower continues to be a duly elected and qualified
officer of the Borrower and each such Person is duly authorized to execute and
deliver on behalf of the Borrower the First Amendment and any other Loan
Documents, and attaching all such copies of the documents described above;


(e)    The Administrative Agent shall have received a certificate as of a recent
date of the good standing of the Borrower under the laws of its jurisdiction of
organization, from the appropriate Governmental Authority of such jurisdiction
(where available in such jurisdiction);


    


6
    

--------------------------------------------------------------------------------





(f)    No Default or Event of Default has occurred and is continuing both before
and immediately after giving effect to the transactions contemplated hereby;


(g)    The representations and warranties of the Borrower and each of the
Guarantors set forth in Section 4 of this First Amendment are true and correct;


(h)    All fees and expenses required to be paid (x) in connection with this
First Amendment pursuant to Section 10.04 of the Credit Agreement or (y)
pursuant to that certain engagement letter, dated as of September 26, 2017 (the
“Engagement Letter”), by and among the Borrower and the Arrangers and that
certain fee letter referred to in the Engagement Letter shall have been paid in
full in cash or will be paid in full in cash on the First Amendment Effective
Date;


(i)    The Replacement Lender, if any, shall have executed and delivered the
Master Assignment contemplated by Section 2 above and all conditions to the
consummation of the assignments in accordance with Section 2 above shall have
been satisfied and such assignments shall have been consummated.


(j)    The Borrower shall have, substantially concurrently with the
effectiveness of this First Amendment, paid to all (x) Non-Consenting Term
Lenders all accrued interest, fees and other Obligations (other than principal
and all other amounts paid to such Non-Consenting Term Lenders under Section 2
above), if any, to such Non-Consenting Term Lenders under the Credit Agreement
and the other Loan Documents (immediately prior to the effectiveness of this
First Amendment) and (y) Consenting Term Lenders all accrued interest to such
Consenting Term Lenders under the Credit Agreement (immediately prior to the
effectiveness of this First Amendment); and


(k)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, that has been requested by the Administrative Agent at least three Business
Days prior to the First Amendment Effective Date.


SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this First Amendment, each Loan Party represents and warrants to
each of the Lenders and the Administrative Agent that, as of the First Amendment
Effective Date:


(a)    This First Amendment has been duly authorized, executed and delivered by
each Loan Party and constitutes, and the Credit Agreement, as amended by this
First Amendment, constitutes, its legal, valid and binding obligation,
enforceable against each such Person in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally, by
general equitable principles or by principles of good faith and fair dealing;
and
(b)    The representations and warranties of each Loan Party set forth in
Article 5 of the Credit Agreement (as amended by this First Amendment) and the
other Loan Documents are true and correct in all material respects (provided
that any representation or warranty that is already qualified by “materiality”,
“Material Adverse Effect” or similar language shall be true and correct in all
respects) on and as of the First Amendment Effective Date (immediately after
giving effect to this First Amendment), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (provided that any
representation or warranty that is already qualified by “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects)
as of such earlier date.




7
    

--------------------------------------------------------------------------------





SECTION 5.    Borrower’s Consent. For purposes of Section 10.07 of the Credit
Agreement, the Borrower hereby consents to any assignee of the Replacement
Lender (in each case otherwise being an Eligible Assignee) becoming a Term
Lender in connection with the syndication of the Initial Term Loans acquired by
the Replacement Lender pursuant to Section 2 hereof, to the extent the inclusion
of such assignee in the syndicate (and the amount of any assignment allocated
thereto) has been disclosed in writing to and agreed by the Borrower prior to
the First Amendment Effective Date.


SECTION 6.    Effects on Loan Documents.     Except as specifically amended
herein or contemplated hereby, all Loan Documents shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed. The
execution, delivery and effectiveness of this First Amendment and the Amended
Credit Agreement shall not operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of the Loan Documents or in any way limit,
impair or otherwise affect the rights, power and remedies of the Lenders or the
Administrative Agent under the Loan Documents. The Borrower and each of the
Guarantors acknowledges and agrees that, on and after the First Amendment
Effective Date, this First Amendment and each of the other Loan Documents to be
executed and delivered by the Borrower or any Loan Party in connection herewith
shall constitute a Loan Document for all purposes of the Credit Agreement (as
amended by this First Amendment, the “Amended Credit Agreement”). Prior to the
First Amendment Effective Date, each reference in the Credit Agreement to “Term
Loan” or “Term Loans” shall mean and be a reference to the existing Initial Term
Loans, and from and after the First Amendment Effective Date, each such
reference in the Amended Credit Agreement shall mean and be a reference to the
New Term Loans. On and after the First Amendment Effective Date, each reference
in the Amended Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this First Amendment,
and this First Amendment and the Credit Agreement shall be read together and
construed as a single instrument. Nothing herein shall be deemed to entitle the
Borrower or any Loan Party to a further consent to, or a further waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Credit Agreement
or any other Loan Document in similar or different circumstances.


SECTION 7.    Indemnification. The Borrower hereby confirms that the
indemnification provisions set forth in Section 10.05 of the Amended Credit
Agreement shall apply to this First Amendment and the transactions contemplated
hereby.


SECTION 8.    Arrangers. The Borrower and the Lenders party hereto agree that
each Arranger shall be entitled to the privileges, indemnification, immunities
and other benefits afforded to the Arrangers under the Amended Credit Agreement.
Except as otherwise agreed to in writing by the Borrower, on the one hand, and
any Arranger, on the other hand, the Arrangers shall have no duties,
responsibilities or liabilities with respect to this First Amendment, the
Amended Credit Agreement or any other Loan Document.


SECTION 9.    Amendments; Execution in Counterparts; Severability.


(a)    This First Amendment may not be amended nor may any provision hereof be
waived except pursuant to a writing signed by the Borrower, each of the
Guarantors, the Lenders party hereto and the Administrative Agent; and


(b)    To the extent any provision of this First Amendment is prohibited by or
invalid under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or


8
    

--------------------------------------------------------------------------------





invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
First Amendment in any jurisdiction.


SECTION 10.    Reaffirmation. Each of the Reaffirming Parties, as party to the
Guarantee Agreement and certain of the Collateral Documents and the other Loan
Documents, in each case as amended, supplemented or otherwise modified from time
to time, hereby (i) acknowledges and agrees that all of its obligations under
the Guarantee Agreement, the Collateral Documents and the other Loan Documents
to which it is a party are reaffirmed and remain in full force and effect on a
continuous basis, (ii) reaffirms (A) each Lien granted by it to the Collateral
Agent for the benefit of the Secured Parties and (B) any guaranties made by it
pursuant to the Guarantee Agreement, (iii) acknowledges and agrees that the
grants of security interests by it contained in the Security Agreement and any
other Collateral Document shall remain in full force and effect after giving
effect to the First Amendment, and (iv) agrees that the Obligations include,
among other things and without limitation, the prompt and complete payment and
performance by the Borrower when due and payable (whether at the stated
maturity, by acceleration or otherwise) of principal and interest on, and
premium (if any) on, the Term Loans under the Amended Credit Agreement. Nothing
contained in this First Amendment shall be construed as substitution or novation
of the obligations outstanding under the Credit Agreement or the other Loan
Documents, which shall remain in full force and effect, except to any extent
modified hereby.


SECTION 11.    Administrative Agent. The Borrower acknowledges and agrees that
Citibank, N.A., in its capacity as administrative agent under the Credit
Agreement, will serve as Administrative Agent under this First Amendment and
under the Amended Credit Agreement.


SECTION 12.    Governing Law; Waiver of Jury Trial; Jurisdiction. This First
Amendment shall be construed in accordance with and governed by the law of the
State of New York (without regard to the conflicts of law provisions thereof).
The provisions of Sections 10.16(b) and (c) and Section 10.17 of the Credit
Agreement as amended by this First Amendment are incorporated herein by
reference, mutatis mutandis.


SECTION 13.    Headings. Section headings in this First Amendment are included
herein for convenience of reference only, are not part of this First Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this First Amendment.


SECTION 14.    Counterparts. This First Amendment may be executed by one or more
of the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in person.




[Remainder of page intentionally left blank.]




9
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.
Borrower:
VERSUM MATERIALS, INC.


By:     /s/ George G. Bitto
Name: George G. Bitto
Title: Senior Vice President and
Chief Financial Officer








    [Signature Page to First Amendment]







--------------------------------------------------------------------------------






Guarantors:
VERSUM MATERIALS US, LLC




By:     /s/ George G. Bitto
Name: George G. Bitto
Title: Senior Vice President and
Chief Financial Officer




VERSUM MATERIALS MANUFACTURING COMPANY, LLC




By:     /s/ George G. Bitto
Name: George G. Bitto
Title: Senior Vice President and
Chief Financial Officer




ELECTRON TRANSFER TECHNOLOGIES, INC.




By:     /s/ George G. Bitto
Name: George G. Bitto
Title: Senior Vice President and
Chief Financial Officer


 


[Signature Page to First Amendment]



--------------------------------------------------------------------------------






CITIBANK, N.A., as Administrative Agent and as Collateral Agent
By:
/s/ Joseph Ruffini
Name: Joseph Ruffini
Title: Vice President



CITIBANK, N.A., as Replacement Lender
By:
/s/ Joseph Ruffini
Name: Joseph Ruffini
Title: Vice President





[Signature Page to First Amendment]



--------------------------------------------------------------------------------






ANNEX I


TERM LENDER CONSENT TO
FIRST AMENDMENT TO CREDIT AGREEMENT


[NAME OF TERM LENDER], as a Term Lender


By    ______________________________
Name:
Title:


[[For Term Lenders requiring a second signature block]


By    ______________________________
Name:
Title:]


PROCEDURE FOR TERM LENDERS:


The above-named Term Lender elects to:


OPTION A – CONSENT TO FIRST AMENDMENT AND CONTINUATION OF EXISTING TERM LOANS: ¨
Consent and agree to this First Amendment and continue as a Term Lender under
the Credit Agreement after giving effect to the First Amendment.
OPTION B – CONSENT TO FIRST AMENDMENT ONLY: ¨ Consent to the First Amendment,
agree to sell all of its existing Initial Term Loans to the Replacement Lender
pursuant to the Master Assignment, and as of the Effective Date (which Effective
Date shall not occur before the First Amendment Effective Date and shall be no
later than 30 days after the First Amendment Effective Date), purchase via an
assignment described in Sections 2(a)(ii) and 2(c) of the First Amendment, in an
aggregate principal amount equal to the entire aggregate principal amount of
existing Initial Term Loans so sold to the Replacement Lender (or any affiliate
thereof, as applicable).




Annex I





--------------------------------------------------------------------------------






ANNEX II


FORM OF MASTER ASSIGNMENT AND ASSUMPTION AGREEMENT
FOR VERSUM MATERIALS, INC.
CREDIT AGREEMENT


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and Citibank, N.A.
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
each Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the applicable Assignor’s
rights and obligations in its capacity as a Term Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the principal amount of Initial Term Loans identified
opposite such Assignor’s name in the table set out in Section 6 below under the
caption “Aggregate Amount of Initial Term Loans held immediately prior to the
First Amendment Effective Date” and (ii) to the extent permitted to be assigned
under applicable Requirements of Law, all claims, suits, causes of action and
any other right of the applicable Assignor (in its capacity as a Term Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Each such sale and assignment is without recourse to the
applicable Assignor and except as expressly provided in this Assignment and
Assumption, without representation or warranty by the applicable Assignor.
By purchasing the Assigned Interest, the Assignee agrees that, for purposes of
that certain First Amendment to Credit Agreement dated as of October [ ˜ ], 2017
(the “First Amendment”), by and among the Borrower, the Subsidiary Guarantors a
party thereto, the Required Lenders and the Replacement Lender referred to
therein, the Administrative Agent, it shall be deemed to have consented and
agreed to the First Amendment.
1.    Assignor:    Each person identified in the column entitled “Assignor” in
the table set out in Section 6 below.
2.    Assignee:    Citibank, N.A.
3.    Borrower:      Versum Materials, Inc., a Delaware corporation
4.    Administrative Agent:  Citibank, N.A., as administrative agent under the
Credit Agreement


A-II-1



--------------------------------------------------------------------------------





5.    Credit Agreement:  That certain Credit Agreement, dated as of September
30, 2016 (as amended, restated, amended and restated, supplemented or otherwise
modified and in effect on the date hereof, the “Credit Agreement”), by and among
the Borrower, the Lenders from time to time party thereto and Citibank, N.A., in
its capacities as administrative agent and collateral agent for the Lenders, and
the other financial institutions party thereto.
6.    Assigned Interest1:
ASSIGNOR
Aggregate Amount of Initial Term Loans held immediately prior to the First
Amendment Effective Date
Aggregate Amount of Initial Term Loans held immediately following to the First
Amendment Effective Date
CUSIP Number
 
$
$-
 
 
$
$-
 



Effective Date: [   ]
7.    THE PARTIES HERETO ACKNOWLEDGE THAT ANY ASSIGNMENT TO ANY DISQUALIFIED
INSTITUTION WITHOUT OBTAINING THE REQUIRED CONSENT OF THE BORROWER OR, TO THE
EXTENT THE BORROWER’S CONSENT IS REQUIRED UNDER SECTION 10.07 OF THE CREDIT
AGREEMENT, TO ANY OTHER PERSON, SHALL BE NULL AND VOID, AND, IN THE EVENT OF ANY
SUCH ASSIGNMENT (AND ANY ASSIGNMENT TO ANY AFFILIATE OF ANY DISQUALIFIED
INSTITUTION (OTHER THAN A BONA FIDE DEBT FUND)), the BORROWER SHALL BE ENTITLED
TO PURSUE THE REMEDIES DESCRIBED IN SECTION 10.07 OF THE CREDIT AGREEMENT.
[Signature Page Follows]


















1Additional pages shall be attached hereto at the discretion of the
Administrative Agent, to the extent deemed necessary or advisable by the
Administrative Agent to reflect calculation of amounts and percentages of
assignments.


A-II-2



--------------------------------------------------------------------------------






The terms set forth in this Assignment and Assumption are hereby agreed to:
□
ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED INSTITUTIONS AND (I) REPRESENTS
AND WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS NOT AN
AFFILIATE OF ANY INSTITUTION IDENTIFIED ON SUCH LIST AND (II) ACKNOWLEDGES THAT
ANY ASSIGNMENT MADE TO AN AFFILIATE OF A DISQUALIFIED INSTITUTION (OTHER THAN A
DEBT FUND AFFILIATE) SHALL BE SUBJECT TO SECTION 10.07 OF THE CREDIT AGREEMENT.

ASSIGNEE


CITIBANK, N.A.

By:                
    Name:    
    Title:    


Consented to and Accepted:
CITIBANK, N.A.,
as Administrative Agent
By:                
    Name:    
    Title:    
Consented to:
VERSUM MATERIALS, INC.,
as the Borrower
By:                
    Name:    
    Title:    




A-II-3



--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. Each Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto (other than this Assignment and Assumption) or any
collateral thereunder, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its Restricted
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Restricted Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, and (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements referred to in Section 4.01(a) or
the most recent financial statements delivered pursuant to Section 6.01 thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) it has examined the list of
Disqualified Institutions and it is not (A) a Disqualified Institution or (B) an
Affiliate of a Disqualified Institution and (vi) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to Section 3.01 of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it deems appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (ii) it appoints and authorizes the Administrative Agent to
take such action on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date. Notwithstanding
the foregoing, the Administrative


ANNEX II-1



--------------------------------------------------------------------------------





Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and permitted assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.








ANNEX II-2

